THE STATE OF TEXAS
                                           MANDATE
TO THE 71ST DISTRICT COURT OF HARRISON COUNTY, GREETINGS:
         Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 3rd
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Damion Dewayne Williams, Appellant                           No. 06-14-00219-CR

                      v.                                      Trial Court No. 12-0340X

 The State of Texas, Appellee



         As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial.
         We further order that the appellee, The State of Texas, pay all costs of this appeal.
         WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
         WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 2nd day of November, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk